                                                                              E-FILED
                                                    Monday, 01 April, 2019 04:55:00 PM
                                                         Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                 Plaintiff,           )
                                      )
            v.                        )     CASE NO. 17-CR-30064
                                      )
KRISTIN NORRIS, et al.,               )
                                      )
                 Defendant.           )

GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTION TO
      INFORMATION CHARGING PRIOR OFFENSES

     Now comes the United States of America by John C. Milhiser,

United States Attorney for the Central District of Illinois, and

Matthew Weir, Assistant United States Attorney, and in response to

the defendant’s objection to the information charging prior offenses

states the following:

     1.     The grand jury returned an Indictment on October 3,

2017, charging the defendant with one count of Conspiracy to

Distribute 50 Grams or More of Methamphetamine (Actual), three

counts of Aiding and Abetting the Distribution of 5 Grams or More

of Methamphetamine (Actual), and two counts of Aiding and

Abetting the Distribution of 50 Grams or More of Methamphetamine

(Actual).
     2.    On April 27, 2018, the government filed an information

charging prior offenses (d/e 39) pursuant to 21 U.S.C. § 851(a)

which alleged that the defendant had been convicted of a “felony

drug offense” as defined in the Controlled Substances Act, thereby

enhancing the mandatory minimum sentence the defendant faced

on his charges.

     3.    The defendant pleaded guilty on June 5, 2018, to Count

One of the Indictment, which charged Conspiracy to Distribute 50

grams or More of Methamphetamine (Actual) pursuant to 21 U.S.C.

§ 841(a)(1) & (b)(1)(A).

     4.    On December 21, 2018, Congress passed the First Step

Act of 2018, which amended the Controlled Substances Act, now

requiring that the defendant be convicted of a “serious drug felony”

or a “serious violent felony” before he is subjected to an enhanced

penalty under 21 U.S.C. § 841(a)(1) & (b)(1)(A) and removing the

reference to “felony drug offense.” The First Step Act made the

amendment applicable to any case pending sentencing, thus

making it applicable to the defendant’s case.

                                  2
     5.   Under the First Step Act, and the new definition of

“serious drug felony” the defendant must have been convicted of a

felony drug offense punishable by more than 10 years in prison,

have served more than 12 months in prison, been released within

15 years of the current offense, and the offense must be one

involving manufacturing, distributing or possessing with intent to

distribute a controlled substance.

     6.   The defendant argues that his prior conviction for

Disposal of Methamphetamine Manufacturing Waste, as relied on in

the government’s § 851 information, does not meet the definition of

“serious drug felony” because the defendant was not subject to a

sentence of 10 years or more and because the state offense is too

broad.

     7.   The defendant does not argue that he did not serve more

than 12 months in prison or that his release from prison was more

than 15 years ago, thus the government considers these matters

settled. The defendant received a 5-year prison sentence in his case

and the defendant was incarcerated from February 3, 2007,

                                 3
through October 29, 2008.

       8.     The defendant’s prior conviction in Greene County Case

Number 2007-CF-7 for Disposal of Methamphetamine

Manufacturing Waste fits the definition of a “serious drug felony”

under the First Step Act as it was punishable by more than 10

years in prison and involved the manufacture of methamphetamine,

a schedule II controlled substance.

       9.     The Court should deny the defendant’s objection to the

government’s information charging prior offenses and find that his

sentence is subject to enhancement in this case.

                               ARGUMENT

  I.        The Law

       Effective December 21, 2018, the First Step Act of 2018 (now

Public Law Number 115-391) amended multiple sections of the

United States Code related to recidivism, Bureau of Prisons

practices, federal criminal sentencing, and assorted federal criminal

justice matters. Said Act, passed during the pendency of the

defendant’s sentencing, significantly changed the legislative

                                    4
framework controlling the sentencing range applicable to the

defendant’s conduct. Of significance to the present case, section

401 of the First Step Act, “Reduce and Restrict Enhanced

Sentencing for Prior Drug Felonies,” amended both 21 U.S.C. § 802

and 21 U.S.C. § 841(b)(1)(A). Under these amendments, Congress

struck from § 841(b)(1)(A) language triggering enhancement due to

“a felony drug offense” and lowered the resultant enhanced

mandatory minimum sentence. § 841(b)(1)(A) now reads, in

pertinent part:

     “If any person commits such a violation after a prior
     conviction for a serious drug felony or serious
     violent felony has become final, such person shall
     be sentenced to a term of imprisonment of not less
     than 15 years…”

In addition, Congress amended the definitions contained in § 802 to

define the phrase ‘serious drug felony’ as:

     “an offense described in section 924(e)(2) of title 18,
     United States Code, for which –
     (A) the offender served a term of imprisonment of
     more than 12 months; and
     (B) the offender’s release from any term of
     imprisonment was within 15 years of the
     commencement of the instant offense.”

                                   5
18, U.S.C., § 924(e)(2)(A)(ii), which applies to this case, defines

“serious drug offense” in part as:

        “an offense under State law, involving
        manufacturing, distributing, or possessing with
        intent to manufacture or distribute, a controlled
        substance (as defined in section 102 of the
        Controlled Substances Act (21 USC 802), for which
        a maximum term of imprisonment of ten years or
        more is prescribed by law.”

The newly amended 21 U.S.C. § 841(b)(1)(A) applies to the

defendant’s case.

  II.     “Serious Drug Felony”

  A. An Offense Punishable by 10 Years or More

        The defendant’s conviction for Disposal of Methamphetamine

Manufacturing Waste was an offense punishable by more than 10

years. Pursuant to 720 ILCS 646/45, Disposal of Meth

Manufacturing Waste was a Class 2 felony. Ordinarily, a Class 2

felony was punishable by 3-7 years in prison. 730 ILCS 5/5-8-1

(Now 730 ILCS 5/5-4.5-35(a)). However, pursuant to 720 ILCS 5/5-

5-3.2(b)(1) the court had discretion to impose an extended term

sentence on a defendant when that defendant had been convicted of

                                     6
committing the same or higher class felony within 10 years of the

current felony. Under 720 ILCS 5/5-8-2 the extended term for a

Class 2 felony was 7-14 years in prison. The defendant has a prior

conviction in Scott County Case Number 2005-CF-45 for

Unauthorized Production or Possession of More than 50 Cannabis

Plants, a Class 2 felony. See 720 ILCS 550/8(d). Because the

defendant committed the crime of Disposal of Meth Manufacturing

Waste less than 10 years after his conviction for a Class 2 felony, he

was punishable by a maximum term of imprisonment of more than

10 years, being 3-14 years. In addition, under 720 ILCS

646/100(a), any person convicted of a second violation of the

Methamphetamine Control and Community Protection Act, 720

ILCS 646/et. seq., is eligible for a prison sentence “up to twice the

maximum term otherwise authorized.” The defendant was

previously convicted of Unlawful Possession of Methamphetamine

in Pike County Case Number 2006-CF-3. This conviction was

pursuant to 720 ILCS 646/60(b)(1); therefore, his conviction for

Disposal of Meth Manufacturing Waste was a second conviction

                                   7
under the Methamphetamine Control and Community Protection

Act, subjecting him to a prison term of up to 14 years.

  B. The Defendant’s Prior Conviction for Disposal of Meth
     Manufacturing Waste Involved Manufacturing Meth

      The government agrees with the defendant that the categorical

approach is appropriate in this case. See United States v. Elder, 900

F.3d 391 (7th Cir. 2018). 720 ILCS 646/45(a) states:

      “It is unlawful to knowingly burn, place in a trash
      receptacle, or dispose of methamphetamine
      manufacturing waste, knowing that the waste was
      used in the manufacturing of methamphetamine.”

Thus it appears Illinois requires the defendant 1) knowingly burn,

place in a trash receptacle or dispose of methamphetamine

manufacturing waste, and 2) know the waste was used in the

manufacturing of methamphetamine. The term “dispose” is defined

as:

      “to abandon, discharge, release, deposit, inject,
      dump, spill, leak, or place methamphetamine waste
      onto or into any land, water, or well of any type so
      that the waste has the potential to enter the
      environment, be emitted into the air, or be
      discharged into the soil or any waters, including
      groundwater.” 720 ILCS 646/10.

                                  8
The term “methamphetamine waste” is defined as:

     “any chemical, substance, ingredient, equipment,
     apparatus, or item that is left over from, results
     from, or is produced by the process of
     manufacturing methamphetamine, other than
     finished methamphetamine.” 720 ILCS 646/10.

This definition clearly falls within 18 U.S.C. § 924(e)(2)(A)(ii) as it is

an offense “involving” the manufacture of methamphetamine. See

Infra. Section I.

     As the defendant notes, this is a matter of first impression in

the Seventh Circuit. However, the Seventh Circuit recently gave a

strong hint at its position in United States v. Anderson, 2019 WL

1306309 (March 21, 2019) an unpublished opinion that while not

precedential is clearly persuasive. In Anderson at *4 (quoting United

States v. King, 325 F.3d 110, 113 (2d. Cir. 2003)), the Court stated

that “[f]ederal courts interpret the word ‘involving’ as having

‘expansive connotations’” before citing favorably to numerous other

opinions finding that the word “involving” in the statute extends the

definition to cases related to or connected to such conduct. The

Court in Anderson at *4 found that a conviction under Indiana law

                                     9
for financing the manufacture or delivery of a controlled substance

“involves” prohibited drug dealing and qualifies as a “serious drug

offense.”

     It is clear that the term “involving” opens the statute up to

crimes beyond just purely distributing, manufacturing and/or

possessing with intent to distribute controlled substances. See

United States v. Berkos, 543 F.3d 392, 396 (7th Cir.

2008)(“Statutory interpretation begins with the plain language of

the statute.”) If Congress had intended to only count prior

convictions for distributing, manufacturing and/or possessing with

intent to distribute within the definition of “serious drug offense” it

could have. Instead, Congress included the word “involving” which

the Court must consider. The present case “involves”

manufacturing methamphetamine as it is mentioned in both

elements of the state crime of Disposal of Methamphetamine

Manufacturing Waste. In fact, without the manufacture of

methamphetamine, one could not commit the underlying state

crime at all.

                                   10
                            CONCLUSION

     The defendant’s prior conviction for Disposal of

Methamphetamine Manufacturing Waste under 720 ILCS 646/45(a)

qualifies under the definition of “serious drug crime” and serves to

enhance the defendant’s mandatory minimum under 21 U.S.C. §

841(a)(1) & (b)(1)(A) from 10 to 15 years in prison.

     WHEREFORE, the government respectfully requests the Court

deny the defendant’s objection to the information charging prior

offenses and find that the defendant is subject to an enhanced

mandatory minimum under 21 U.S.C. § 841(a)(1) & (b)(1)(A).

                                Respectfully submitted,

                                JOHN C. MILHISER
                                ACTING UNITED STATES ATTORNEY

                                /s/ Matthew Z. Weir
                                Matthew Z. Weir, IL Bar No. 6304257
                                Assistant United States Attorney
                                United States Attorney’s Office
                                318 South 6th Street
                                Springfield, IL 62701
                                Telephone: 217/492-4450
                                Email: Matt.Weir@usdoj.gov




                                  11
                     CERTIFICATE OF SERVICE

     I hereby certify that on April 1, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to the following: Howard W.

Feldman.

                                         /s/ Matthew Z. Weir
                                         Matthew Z. Weir
                                         Assistant United States Attorney




                                    12
